UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
-----------------------------------------------------X
BRICKLAYERS INSURANCE AND
WELFARE FUND, BRICKLAYERS
PENSION FUND, BRICKLAYERS
SUPPLEMENTAL ANNUITY FUND,
BRICKLAYERS AND TROWEL TRADES
INTERNATIONAL PENSION FUND, NEW
YORK CITY AND LONG ISLAND JOINT
APPRENTICESHIP AND TRAINING
FUND, INTERNATIONAL MASONRY
INSTITUTE, JEREMIAH SULLIVAN, JR.,
in his fiduciary capacity as Administrator and
Chairman of Trustees, BRICKLAYERS
LOCAL 1, INTERNATIONAL UNION OF
BRICKLAYERS AND ALLIED CRAFT
WORKERS, and BRICKLAYERS LABOR
MANAGEMENT COMMITTEE,

                          Plaintiffs,                       ORDER ADOPTING R&R IN PART
-against-                                                   17-cv-4479 (DRH)(SIL)

BELLA GROUP, LLC, and ALBERT
CHWEDCZUK,

                                    Defendants.
-----------------------------------------------------X

HURLEY, Senior District Judge:

                                             INTRODUCTION

        Presently before the Court is the Report and Recommendation (“R&R), dated January 29,

2019, of Magistrate Judge Steven I. Locke, recommending that the Court grant Plaintiffs’ motion

for a default judgment in part and award damages of $14,266.69 against Defendant Bella Group,

LLC (“Bella”) and $6,969.20 against Defendant Albert Chwedczuk (“Chwedczuk,” collectively

with Bella, “Defendants”), and deny the same motion in part and decline to enter an injunction




                                                   Page 1 of 5 
 
compelling Defendant Bella to submit to an audit. Plaintiffs have filed a timely objection to that

portion of the R&R declining to enter an injunction.

       For the reasons set forth below, the R&R is adopted as to the unobjected to portions. The

Court declines to adopt the objected to portion of the R&R, and Plaintiffs’ request for an

injunction compelling Defendant Bella to submit to an audit is granted.

                                         BACKGROUND

       Defendant Bella is a masonry contracting company owned and operated by Defendant

Chwedczuk. (Compl. [ECF No. 1] ¶ 12.) Defendant signed a collective bargaining agreement

(“CBA”) that requires Defendant to submit monthly remittance reports to Plaintiffs that identify

the bricklayers employed at the Twin Rinks Project and list the number of hours worked by each

member. (Decl. of Jeremiah Sullivan (“Sullivan Decl.”) [ECF No. 12-2] ¶ 2.) The CBA further

obligates Bella to submit to reasonable audits. (Compl. ¶ 45.) Additionally, the CBA mandates

that Bella make certain contributions to the Local 1 Fringe Benefit Funds (“Funds”) on the

members’ behalves. (Id. ¶¶ 12–14.) Between May and July 2016, Defendant Bella performed

masonry worked on a contracting project and Bella’s bricklayers logged a total of 497 hours.

(Id. ¶ 6.) Bella made a partial payment on 217 of those hours, leaving a balance of 280

unreported hours. (Id.)

       Based on the foregoing, Plaintiffs commenced the instant action on July 31, 2017. After

Plaintiffs failed to answer or otherwise appear, Plaintiffs requested a Certificate of Default on

February 14, 2018. The Clerk of Court entered default against Defendants on February 23, 2018.

Plaintiffs moved for default judgment on July 19, 2018. Judge Locke issued his R&R on January

15, 2019, and Plaintiffs filed their Objection to the R&R (“Objection) on January 29, 2019.

(Objection [ECF No.17].)



                                             Page 2 of 5 
 
                          APPLICABLE STANDARD OF REVIEW

        Pursuant to 28 U.S.C. § 636(b) and Fed. R. Civ. P. 72, this Court has reviewed the

unobjected to portion of the R&R for clear error, and finding none, now concurs in both its

reasoning and its result. Accordingly, the Court adopts the unobjected to portions of the R&R as

if set forth herein.

        Federal Rule of Civil Procedure 72(b) provides that when a magistrate judge issues a

report and recommendation on a matter “dispositive of a claim or defense of a party,” the district

court judge shall make a de novo determination of any portion of the magistrate judge’s

disposition to which specific written objection has been made. Fed. R. Civ. P. 72(b).

Accordingly, the Court reviews the objected to portion of the R&R de novo.

                                          DISCUSSION

        The sole issue the Court must consider here is whether Plaintiffs are entitled to the

injunctive relief they seek under the Employee Retirement Income Security Act of 1974

(“ERISA”), 29 U.S.C. § 1001 et seq. ERISA permits courts to award equitable relief in addition

to monetary damages. See 29 U.S.C. § 1132(g)(2)(E). “Such relief may include an injunction

directing a defendant to comply with a requirement, imposed by a [CBA], that the defendant

permit and cooperate in the conduct of an audit of its records.” Cement & Concrete Workers

Dist. Council Welfare Fund v. Azzarone Contracting Corp., 2008 WL 2712314, at *5 (E.D.N.Y.

Sept. 13, 2007).

        Here, the CBA entitles Plaintiffs to audit Bella’s books and records. However, the

Complaint is exceedingly vague as to whether Plaintiffs ever attempted to conduct such an audit

and, if so, whether their request was refused. (See Compl. ¶ 46.) Rather, the Complaint simply

states that Plaintiffs “would suffer irreparable harm if Bella were permitted to evade its



                                             Page 3 of 5 
 
obligation to submit to an audit because there is no other mechanism which can accurately

determine the full amount owed by the CBA signatories.” (Id.) In their Objection, Plaintiffs

insist that this sentence intended to convey that Defendant Bella had evaded and was currently

evading its obligation to submit to an audit. (See Objection at 5.) The Court is unpersuaded.

However, Plaintiffs have now submitted a sworn affidavit that attached two letters from 2017

and 2018 in which the Funds attempted to audit Defendant Bella without success. (See Decl. of

Viorel Kuzma [ECF No. 17-1] ¶ 3.) The Court finds that this is sufficient, and that Plaintiffs

have demonstrated that they contacted Bella to request an audit. See Bricklayers Ins. & Welfare

Fund v. Tristate Constr. & Masonry, Corp., 2018 WL 2244701, at *13 (E.D.N.Y. Feb. 9, 2018),

report and recommendation adopted in part, rejected in part, 2018 WL 1358813 (E.D.N.Y. Mar.

16, 2018). Therefore, Plaintiffs’ request for an injunction compelling Defendant Bella to submit

to an audit is granted.

                                         CONCLUSION

               Pursuant to 28 U.S.C. § 636(b) and Fed. R. Civ. P. 72, this Court has reviewed the

unobjected to portions of the R&R for clear error, and finding none, now concurs in both its

reasoning and its result. Accordingly,

       IT IS HEREBY ORDERED that Plaintiffs are awarded damages in the amount of

$14,266.69 against Defendant Bella, and $6,969.20 against Defendant Chwedczuk.

       Pursuant to Fed. R. Civ. P. 72(b) the Court has reviewed the objected to portions of the

R&R de novo. Accordingly,

       IT IS HEREBY ORDERED that Plaintiffs’ request for an injunction compelling

Defendant Bella to submit to an audit is granted in the form of the relevant language on pages 2

and 3 of the proposed order at ECF No. 12-6.



                                            Page 4 of 5 
 
       The Clerk of Court is directed to enter judgment accordingly and close the case.

Dated: Central Islip, N.Y.
       March 5, 2019                                /s/ Denis R. Hurley
                                                    Denis R. Hurley
                                                    United States District Judge




                                           Page 5 of 5 
 
